Citation Nr: 0312945	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  95-38 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a brain injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for undifferentiated 
schizophrenia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a knee disorder. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a finger disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1979.

This case initially came before the Board of Veterans' 
Appeals on appeal from rating actions of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of service connection for back injury, brain injury, 
undifferentiated schizophrenia, an eye disorder, a knee 
disorder and a finger disorder.

The Board disposed of an issue on appeal of entitlement to a 
compensable rating for scars of the head in a July 1997 
decision.  By means of a Remand dated in July 1997, the Board 
requested additional RO development of the issues.  In an 
August 2000 supplemental statement of the case, and a 
December 2002 supplemental statement of the case, the RO 
provided notice of continued denial of service connection for 
these disorders following additional development and 
consideration of the issue, as requested by the Board in its 
July 1997 remand.  The case is now returned to the Board for 
further consideration.

In November 2002, the RO reopened the veteran's claim of 
service connection for an eye disorder but denied the claim 
on the merits.  Despite the RO's decision to reopen the 
claim, the Board is obligated by statute, 38 U.S.C.A. §§ 
5108, 7104(b), to address the issue of whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Fulkerson v. West, 12 Vet. App. 268, 269-70 
(1999) (per curiam).  Accordingly, this issue has been framed 
as set forth on the cover page of this decision.

The remaining issues, and the issue of service connection for 
an eye disorder on the merits, are addressed in the remand 
section of this decision.  


FINDINGS OF FACT

1.  In a November 1985 rating decision, the RO denied service 
connection for an eye disability.

2.  The veteran was informed of this decision and of his 
appellate rights, and he filed a timely Notice of 
Disagreement in December 1985.

3.  In May 1986, the RO issued a Statement of the Case; 
however, the veteran did not perfect a timely appeal. 

4.  The evidence added to the record since the November 1985 
rating decision includes a VA examination report, not 
previously considered, which bears directly and substantially 
on the specific matter under consideration regarding the 
issue of service connection for an eye disorder.


CONCLUSIONS OF LAW

1.  The November 1985 rating decision denying service 
connection for an eye disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for an eye 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal.  The Board 
finds, given the favorable decision below, that no further 
action by VA is required prior to addressing the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that, although not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In a November 1985 rating decision, the RO denied service 
connection for an eye disability.  The veteran was informed 
of this decision and of his appellate rights, and he filed a 
timely Notice of Disagreement in December 1985.  In May 1986, 
the RO issued a Statement of the Case; however, the veteran 
did not perfect a timely appeal.  

The evidence at the time of the November 1985 decision 
included the veteran's service medical records, various VA 
and private medical records and statements from the veteran.  
Service connection was denied on the basis that, although 
myopia was shown at entrance, there was no evidence of an eye 
disorder in the service medical records.  

The Board finds that the evidence added to the record since 
the November 1985 rating decision is new and material.  
Specifically, a September 2002 VA examination report 
specifically addresses whether the veteran has an eye 
disorder attributable to his period of service.  This 
evidence was not previously considered, and bears directly 
and substantially on the specific matter under consideration 
regarding the issue of service connection for an eye 
disorder.

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth below, the Board has determined 
that additional development of the evidence is required prior 
to final consideration of this matter.



ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for an eye disorder, the 
veteran's claim to this extent is granted.



REMAND

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
regarding the issues of whether new and material evidence had 
been submitted to reopen previously denied claims of service 
connection for back injury, brain injury, undifferentiated 
schizophrenia, a knee disorder and a finger disorder amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  The VCAA 
notification letter of August 2002 and the supplemental 
statement of the case (SSOC) of December 2002 which provides 
the regulations revised by VCAA are noted to only address the 
single issue of service connection for an eye disorder.  

Moreover regarding all the enumerated issues on appeal, the 
Board finds that clarification remains needed as to whether 
there are records associated with a Social Security claim to 
be associated with the claims file.  The Board's July 1997 
remand noted that the veteran alluded to the possibility of 
Social Security records existing that could be pertinent to 
his claims.  The Board specifically requested that records 
from the Social Security Administration be obtained.  If no 
such records were available, the RO was to make notation of 
this fact.

In the SSOC of August 2000, the RO indicated it had received 
records from the Social Security Administration on April 14, 
1999.  A review of the claims file, however, does not reveal 
any records from the Social Security Administration to be 
among the evidence.  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should again contact the 
Social Security Administration to obtain 
copies of any disability determination it 
has made for the appellant and copies of 
the medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



